DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Gates on 7/20/2022.
The application has been amended as follows: 

Claim 1:
A device for fastening a structure, comprising:
a track configured to be mounted for accessing a first surface of the structure, wherein the structure is an aircraft fuselage, the first surface is an inside surface of the aircraft fuselage, and the first surface has one or more holes through which fasteners are inserted;
wherein the track is aligned and mounted with [[its]] a length along X-Axis and Z-Axis directions within the structure, wherein the X-Axis direction comprises a lateral position within the structure, and the Z-Axis direction comprises a vertical position within the structure;
wherein the track is shaped along [[its]] the length to match the first surface and the track is configured to be mounted on a second surface comprising [[a]] an aft pressure bulkhead within the aircraft fuselage so that a width of the track is cantilevered from the second surface at an angle ranging from 80 degrees to 100 degrees to the first surface;
wherein an automated fastening machine is mounted on the track to traverse the track while performing fastening functions on the first surface;
wherein the automated fastening machine is positioned along the track in at least the X-Axis and Z-Axis directions, and an end effector of the automated fastening machine is moved in a Y-Axis direction perpendicular to both the X-Axis and Z-Axis directions; and
wherein the track allows the automated fastening machine to make contact with the first surface, such that the automated fastening machine aligns with the holes in the first surface, and the end effector of the automated fastening machine installs the fasteners in the holes.

Claim 4:
Claim 4 is CANCELLED.

Claim 5:
Claim 5 is CANCELLED.

Claim 11:
A method for fastening a structure, comprising:
mounting a track for accessing a first surface of the structure, wherein the structure is an aircraft fuselage, the first surface is an inside surface of the aircraft fuselage, and the first surface has one or more holes through which fasteners are inserted;
wherein the track is aligned and mounted with [[its]] a length along X-Axis and Z-Axis directions within the structure, wherein the X-Axis direction comprises a lateral position within the structure and the Z-Axis direction comprises a vertical position within the structure;
wherein the track is shaped along [[its]] the length to match the first surface and the track is mounted on a second surface comprising [[a]] an aft pressure bulkhead within the aircraft fuselage so that a width of the track is cantilevered from the second surface at an angle ranging from 80 degrees to 100 degrees to the first surface; and
mounting an automated fastening machine on the track to traverse the track while performing fastening functions on the first surface;
wherein the automated fastening machine is positioned along the track in at least the X-Axis and Z-Axis directions, and an end effector of the automated fastening machine is moved in a Y-Axis direction perpendicular to both the X-Axis and Z-Axis directions; and
wherein the track allows the automated fastening machine to make contact with the first surface, such that the automated fastening machine aligns with the holes in the first surface, and the end effector of the automated fastening machine installs the fasteners in the holes.

Claim 14:
Claim 14 is CANCELLED.

Claim 15:
Claim 15 is CANCELLED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As currently claimed, claim 1 requires the track to be configured to be mounted to the “aft pressure bulkhead” while the tool, mounted to the track, must be configured to perform fastening operations on the inside surface of the fuselage. The “aft pressure bulkhead’ is a term of art well understood in the aircraft industry as referring to a plate- or wall-like structure mounted toward the rear of the fuselage, roughly perpendicular to the longitudinal axis of the substantially cylindrical or tubular fuselage, to seal the rear end of the fuselage.
Banks et al., Sarh, and Perla are considered the closest art of record. The Banks et al. device mounts to tracks which in turn mount to brackets (308/310) which in turn mount to the interior surface of the fuselage. While the brackets were originally interpreted as the claimed “second surface” at an angle to the first surface (inner surface of fuselage), the Banks et al. device must still be mounted such that the tool ultimately faces and acts normally to the surface upon which it works (i.e. the surface upon which the brackets and ultimately the tracks are mounted). If the tracks of Banks et al. were mounted to an aft pressure bulkhead as understood in the art, then the tool would face and act normally to the aft pressure bulkhead and not the inner surface of the fuselage. The Banks device is also configured to work in a tool pair with an exterior fastening device. If the interior device, relied upon and equated to the claimed device in the previous rejection, was mounted to an aft pressure bulkhead, the travel of the interior device would no longer coincide with the arc-shaped path of the exterior device. Thus, no reasonable interpretation of the Banks device would conclude that it is configured such that the tracks can be mounted to the aft pressure bulkhead while the tool acts upon the inner surface of the fuselage.
The Sarh device is similarly configured to work in a tool pair with an exterior fastening device (30). The floor structure to which the interior device (14) is mounted may be considered a form of bulkhead, but not an aft pressure bulkhead. If the interior device, relied upon and equated to the claimed device in the previous rejection, were mounted to an aft pressure bulkhead, the swing arc of the arm of the interior device would no longer coincide with the arc-shaped path of the exterior device. Further, movement of the interior device to a substantially different surface structure than the floor as shown would alter the directionality of the swing of the tool arm relative to the fuselage such that it would no longer follow the contour of the circumference of the fuselage interior, rendering it incapable of performing as intended. Thus, it would not be a reasonable or logical modification.
Regarding Perla, the structures equated to the “tracks” are actually part of the fuselage structure itself, and so they would not be attached to an aft pressure bulkhead to operate on the fuselage inner surface as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726